J-A22005-19
                               2019 PA Super 304


PATRICK PEARSON,                         :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                  Appellee               :
                                         :
           v.                            :
                                         :
PHILADELPHIA EAGLES, LLC,                :
EAGLES STADIUM OPERATOR LLC,             :
AND EXECUTIVE SERVICES                   :
MANAGEMENT INC.,                         :
                                         :
                  Appellants             :    No. 3053 EDA 2018

              Appeal from the Judgment Entered October 4, 2018
             in the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 2016-0800243

BEFORE: MURRAY, J., STRASSBURGER, J.* and PELLEGRINI, J.*

CONCURRING OPINION BY STRASSBURGER, J.: FILED OCTOBER 11, 2019

       I join the erudite Majority because it accurately sets forth Pennsylvania

law.    I write separately to reiterate what I have noted for 25 years:

Pennsylvania law in the area of premises liability is fundamentally unfair to

injured customers.      I continue to believe that “[b]etween these two

[potentially] innocent parties, fairness should require [the business] to pay as

a cost of operating its business.” Rodriguez v. Kravco Simon Co., 111 A.3d

1191, 1193 n.1 (Pa. Super. 2015) (Strassburger, J. specially concurring),

citing Goodman v. Chester Downs and Marina, LLC, 39 A.3d 371, 372 (Pa.

Super. 2012) (Strassburger, J. concurring), Duff v. Wal-Mart Stores, Inc.,

GD-01-13235, 2002 WL 34098113 (Pa. Com. Pl. 2002), aff’d 828 A.2d 405

(Pa. Super. 2003) (unpublished memorandum), Landis v. Giant Eagle, Inc.,


* Retired Senior Judge assigned to the Superior Court.
J-A22005-19

GD 91-7779, 142 P.L.J. 263 (Pa. Com. Pl. 1994), aff’d, 655 A.2d 1052 (Pa.

Super. 1994) (unpublished memorandum); but see Boukassi v. Wal-Mart

Stores, Inc., 2019 WL 3500521 at *5 (Pa. Super. 2019) (unpublished

memorandum)      (acknowledging     and    citing   my   equitable   and   policy

consideration beliefs, but stating “we are constrained to conclude that

[Boukassi’s] equitable argument merits no relief consistent with the

established case law as applied to the circumstances of this case”); Pa.R.A.P.

126(b).

      As I have asserted,

      equitable considerations should allow a plaintiff to recover under
      factual situations such as this. Where a customer has sustained
      injuries although neither the customer nor the [business] has
      behaved negligently, it would be more fair to hold the [business]
      responsible than to place the risk on the consumer. [Injuries]
      such as these are foreseeable risks of conducting this type of
      business, and commercial businesses are in a far better financial
      position to absorb the cost by spreading the risk among thousands
      of customers.

Goodman, 39 A.3d at 372, quoting Duffy, supra. The same equitable and

policy considerations apply to the instant case.

Judge Pellegrini joins this concurring opinion.




                                     -2-